         Case 1:18-cr-00834-PAE Document 391 Filed 12/17/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    December 17, 2019

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Daniel Hernandez, S5 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

       The Government writes to update the Court regarding the Government’s efforts to notify
victims consistent with the Crime Victim’s Rights Act, 18 U.S.C. § 3771.

        The Government, through our Victim-Witness office, has attempted to reach out to victims
of the defendant’s crimes. With the help of the New York City Police Department, the Government
contacted the victims using their last known cellular telephone number or e-mail address. The
victims were advised of their rights to speak at the defendant’s sentencing or to submit a victim
impact statement. As of the filing of this letter, the Government has received two victim impact
statements from two of the victims of the April 3, 2018 robbery in midtown Manhattan. In
addition, the Government has been advised that the victim who was struck in the foot during the
July 16, 2018 shooting in Brooklyn intends to speak at the sentencing hearing. The remaining
victims either declined to make any statement or did not respond to our Office’s communications.
         Case 1:18-cr-00834-PAE Document 391 Filed 12/17/19 Page 2 of 2
                                                                                          Page 2


       Should any additional victims contact our Office and request that he or she be heard at the
sentencing hearing, the Government will promptly notify the Court.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                                by: s/
                                                   Michael D. Longyear
                                                   Jonathan E. Rebold
                                                   Jacob Warren
                                                   Assistant United States Attorneys
                                                   (212) 637-2223 / 2512 / 2264

cc: Lance Lazzaro, Esq. (by ECF)
    Dawn Florio, Esq. (by ECF)
    Christopher Paragano, U.S. Probation Department (by e-mail)
